    Case 3:20-cv-00369-DJH Document 10 Filed 06/29/20 Page 1 of 9 PageID #: 105




                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF KENTUCKY
                                      LOUISVILLE DIVISION

RODGER WILLIAMS
a/k/a WILLOW WILLIAMS,                                                                                    Plaintiff,

v.                                                                       Civil Action No. 3:20-cv-P369-DJH

WARDEN FERGUSON et al.,                                                                                Defendants.

                                                    * * * * *

                              MEMORANDUM OPINION AND ORDER

         This is pro se 42 U.S.C. § 1983 prisoner civil-rights action. This matter is before the

Court for screening pursuant to 28 U.S.C. § 1915A. For the reasons set forth below, this action

will be dismissed in part and allowed to continue in part.

                                     I. SUMMARY OF COMPLAINT

         In the complaint, Plaintiff indicates that she is a convicted prisoner, who was previously

incarcerated at Roederer Correctional Complex (RCC), but is now incarcerated at Northpoint

Training Center (NTC). Plaintiff names the following as Defendants in this action: RCC Warden

Ferguson; Nurse Practitioner Betsy; Dr. Meeks; and the president of Wellpath.1 She sues

Defendants in their official capacities only. Plaintiff claims that during her incarceration at RCC

these Defendants violated her rights under the Eighth Amendment and the Americans with

Disabilities Act (ADA).




1
  In the complaint, Plaintiff also made allegations against four Defendants based upon her incarceration at NTC –
NTC Warden Brad Adams, Dr. Clifford, Jann Eddington, and Allyson Ranwater. Because the NTC is located in the
Eastern District of Kentucky, the Court entered an order which severed from this action Plaintiff’s claims against
these Defendants, as well as her claims against Defendants Dr. Meeks and the President of Wellpath which were
based upon her incarceration at NTC, and transferred these claims to the United States District Court for the Eastern
District of Kentucky pursuant to 28 U.S.C. § 1406(a). (Docket No. 8). The Court also transferred Plaintiff’s motion
for a preliminary injunction (DN 5) to that court since it was related solely to Plaintiff’s incarceration at NTC. Id.

                                                          1
 Case 3:20-cv-00369-DJH Document 10 Filed 06/29/20 Page 2 of 9 PageID #: 106




       Plaintiff specifically alleges that RCC Warden Ferguson caused “Plaintiff as a

transgender female diagnosed with gender identity dysphoria (G.I.D.) [to suffer] tremendously in

an hostile environment which forbade and denied the plaintiff her hormone therapy and/or

medication which she the Plaintiff has taken for over 20 years.” Plaintiff states that “by being

denied her medication in appropriate doses if at all, from the moment she was in custody of the

[RCC] (6/28/19) has suffered mentally & physically. Her body was reverting to that of a male

for the first time in years.” Plaintiff continues, “[I] was experiencing chest pains and not being

treated, validated, or listened to. This continued for approximately two months (6/28/19 to

8/22/19).”

       Plaintiff alleges that RCC Nurse Betsy “ordered the Plaintiff’s Premarin approximately a

week after the Plaintiff was in custody of the RCC []. The Plaintiff never received a full days

dosage of her medication despite arriving at [RCC] with approximately a months worth of her

medications.” Plaintiff then writes: “The Plaintiff constantly questioned, then demanded,

verbally, in writing, in grievances . . . why she was not receiving her medication.” Plaintiff

states that Defendant Betsy informed her that RCC “destroyed the medication she arrived with

(Premarin) and that she had to order Plaintiff new medications.” Plaintiff states that this resulted

in her not receiving her medication for two months.

       With regard to Dr. Meeks, Plaintiff alleges that she met with him for approximately one-

half hour at RCC and that, during the meeting, they discussed Plaintiff’s medical and mental

health history. Plaintiff states that she understood that Dr. Meeks was going to order her a

prescription for Premarin “as well as maintaining her same dosage of the drug that she had been

taking for 10+ years.” Plaintiff, however, states that she did not receive these medications and

that she believes Dr. Meeks intentionally discontinued her prescription for Premarin. She alleges



                                                 2
 Case 3:20-cv-00369-DJH Document 10 Filed 06/29/20 Page 3 of 9 PageID #: 107




that this caused her breasts to become misshapen and to diminish which in turn caused her chest

pain and severe distress.

        Plaintiff alleges that the President of Wellpath violated her rights by “creating policies

that discourages, and denies, the plaintiff medications that the plaintiff has been taking for

decades under the care of a board certified licensed doctor.” She continues, “Wellpath’s policies

and procedures has encouraged its staff to use any technicality, policy and/or law to not treat or

provide transgender prisoners, like the plaintiff her inalienable and lawful right to mental health

treatment, medications, and resources that the law says they must provide.” Plaintiff states that

these policies have caused her to suffer severe mental stress, physical chest pains, malformed

breasts, excess skin, and painful flashbacks.

        As relief, Plaintiff seeks damages and injunctive relief in the form of “specific requests

regarding plaintiff’s custody.”

                                      II. LEGAL STANDARD

        When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the complaint, or any

portion of it, if the court determines that the complaint is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604

(6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).

        In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows



                                                    3
 Case 3:20-cv-00369-DJH Document 10 Filed 06/29/20 Page 4 of 9 PageID #: 108




the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). “[A] district court must (1) view the complaint

in the light most favorable to the plaintiff and (2) take all well-pleaded factual allegations as

true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing

Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)). “But the district

court need not accept a ‘bare assertion of legal conclusions.’” Tackett, 561 F.3d at 488 (quoting

Columbia Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995)). “A pleading that

offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will

not do.’ Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555, 557).

       Although this Court recognizes that pro se pleadings are to be held to a less stringent

standard than formal pleadings drafted by lawyers, Haines v. Kerner, 404 U.S. 519, 520-21

(1972); Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991), “[o]ur duty to be ‘less stringent’

with pro se complaints does not require us to conjure up unpled allegations.” McDonald v. Hall,

610 F.2d 16, 19 (1st Cir. 1979) (citation omitted). And this Court is not required to create a

claim for Plaintiff. Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975).

To command otherwise would require the Court “to explore exhaustively all potential claims of a

pro se plaintiff, [and] would also transform the district court from its legitimate advisory role to

the improper role of an advocate seeking out the strongest arguments and most successful

strategies for a party.” Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).




                                                  4
    Case 3:20-cv-00369-DJH Document 10 Filed 06/29/20 Page 5 of 9 PageID #: 109




                                                 III. ANALYSIS

         A. Constitutional Claims

         “Section 1983 creates no substantive rights, but merely provides remedies for

deprivations of rights established elsewhere.” Flint ex rel. Flint v. Ky. Dep’t of Corr., 270 F.3d

340, 351 (6th Cir. 2001). Two elements are required to state a claim under § 1983. Gomez v.

Toledo, 446 U.S. 635 (1980). “[A] plaintiff must allege the violation of a right secured by the

Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

“Absent either element, a section 1983 claim will not lie.” Christy v. Randlett, 932 F.2d 502,

504 (6th Cir. 1991).

         The Court construes the complaint as bringing § 1983 claims against all Defendants

under the Eighth Amendment for deliberate indifference to a serious medical need.

                  1. Defendants Warden Ferguson, Nurse Betsy, and Dr. Meeks

         As indicated above, Plaintiff sues these Defendants in their official capacities. “Official-

capacity suits . . . ‘generally represent only another way of pleading an action against an entity of

which an officer is an agent.’” Kentucky v. Graham, 473 U.S. 159, 165 (1985). In the

complaint, Plaintiff indicates that they work for RCC, which means they are state officials.2

State officials sued in their official capacities for damages are absolutely immune from

§ 1983 liability under the Eleventh Amendment.3 Id. at 169 (“This Eleventh Amendment bar

remains in effect when State officials are sued for damages in their official capacity.”). In



2
  In the event that Defendant Nurse Betsy and Dr. Meek are not state officials, but instead work for Wellpath,
Plaintiff’s official-capacity claims against them would be still dismissed as redundant to Plaintiff’s continuing claim
against Wellpath.
3
  The Eleventh Amendment provides that “[T]he Judicial power of the United States shall not be construed to extend
to any suit in law or equity, commenced or prosecuted against one of the United States by Citizens of another State,
or by Citizens or Subjects of any Foreign State.” U.S. Const. amend. XI.

                                                           5
 Case 3:20-cv-00369-DJH Document 10 Filed 06/29/20 Page 6 of 9 PageID #: 110




addition, when a state official is sued in his official capacity for monetary damages, he is not a

“person” subject to suit within the meaning of § 1983. Will v. Mich. Dep’t of State Police, 491

U.S. 58, 71 (1989). Accordingly, Plaintiff’s official-capacity claims against Defendants

Ferguson, Nurse Betsy, and Meeks will be dismissed for failure to state a claim upon which

relief may be granted and for seeking monetary damages from Defendants who are immune from

such relief.

        Moreover, to the extent that Plaintiff requests injunctive relief in the form of “specific

requests regarding plaintiff’s custody,” her request is moot because she is no longer in custody at

RCC. See, e.g., Kensu v. Haigh, 87 F.3d 172, 175 (6th Cir. 1996) (concluding that inmate’s

claims for declaratory and injunctive relief were rendered moot upon inmate’s transfer from the

prison about which he complained); Abdur-Rahman v. Michigan Dep’t of Corr., 65 F.3d 489,

491 (6th Cir. 1995) (finding inmate’s request for injunctive relief mooted upon transfer from

relevant prison); Lavado v. Keohane, 992 F.2d 601 (6th Cir. 1993) (same).

        The Court will, however, allow Plaintiff to file an amended complaint in which she sues

these Defendants in their individual capacities. See LaFountain v. Harry, 716 F.3d 944, 951

(6th Cir. 2013) (“[U]nder Rule 15(a) a district court can allow a plaintiff to amend his complaint

even when the complaint is subject to dismissal under the PLRA [Prison Litigation Reform

Act].”).

               2. Wellpath and the President of Wellpath

        Plaintiff’s official-capacity claim against the president of Wellpath is actually deemed a

claim against Wellpath itself. See, e.g., Smith v. Davis, No. 5:17-CV-P187-GNS, 2018 U.S. Dist.

LEXIS 41882, at *16 (W.D. Ky. Mar. 14, 2018) (finding official-capacity claim against a

Correct Care Solutions (CCS) employee to be against CCS itself); Prather v. Corr. Care Sol.,



                                                  6
    Case 3:20-cv-00369-DJH Document 10 Filed 06/29/20 Page 7 of 9 PageID #: 111




No. 3:16-CV-P60-JHM, 2016 U.S. Dist. LEXIS 65363, at *12 (W.D. Ky. May 18, 2016) (same).

Based upon Plaintiff’s allegations, the Court will allow an Eighth Amendment claim to proceed

against Wellpath. In allowing this claim to proceed, the Court passes no judgment on its merit or

upon the ultimate outcome of this action.

         B. ADA

         The Court next turns to Plaintiff’s ADA claim. Under Title II of the ADA, “no qualified

individual with a disability shall, by reason of such disability, be excluded from participation in

or be denied the benefits of the services, programs, or activities of a public entity, or be subjected

to discrimination by any such entity.” 42 U.S.C. § 12132. See generally, Mingus v. Butler,

591 F.3d 474, 481-84 (6th Cir. 2010) (discussing Title II of the ADA in the context of prisoner

litigation).4 Prisoners, however, cannot bring claims under the ADA for medical treatment

decisions. Bryant v. Madigan, 84 F.3d 246, 249 (7th Cir. 1996) (concluding that the ADA would

not be violated by a prison’s failure to address the medical needs of its disabled prisoners and

that the statute “does not create a remedy for medical malpractice”); Burger v. Bloomberg, 418

F.3d 882, 883 (8th Cir. 2005) (holding that a [Rehabilitation Act] RA and/or an ADA claim

cannot be based on medical treatment decisions); Fitzgerald v. Corr. Corp. of Am., 403 F.3d

1134, 1144 (10th Cir. 2005) (inmate’s claims under RA and ADA were properly dismissed for


4
  Among the courts that have discussed the issue, there is significant disagreement about whether gender dysphoria
falls into the ADA’s categorical exclusions. See Parker v. Strawser Constr., Inc., 307 F. Supp. 3d 744, 753-54 (S.D.
Ohio 2018) (gender dysphoria not resulting from physical impairment is within the ADA’s exclusionary
language); Doe v. Mass. Dep’t of Corr., No. CV 17-12255-RGS, 2018 U.S. Dist. LEXIS 99925, at *16-18 (D. Mass.
June 14, 2018) (drawing a distinction between gender identity disorder and gender dysphoria and suggesting that
there may be a physical etiology underlying gender dysphoria sufficient to take it out of “not resulting from physical
impairments” category); Michaels v. Akal Sec., Inc., No. 09-CV-01300-ZLW-CBS, 2010 U.S. Dist. LEXIS 62954,
at *17 (D. Colo. June 24, 2010) (gender dysphoria is a gender identity disorder and therefore exempted from the
Rehabilitation Act (RA)); Blatt v. Cabela’s Retail, Inc., No. 5:14-CV-04822, 2017 U.S. Dist. LEXIS 75665, at *5-9
(E.D. Pa. May 18, 2017) (gender dysphoria resulting in substantial limits on major life activities falls outside the
ADA’s exclusionary language).




                                                          7
 Case 3:20-cv-00369-DJH Document 10 Filed 06/29/20 Page 8 of 9 PageID #: 112




failure to state a claim as they were based on medical treatment decisions); Bonds v. S. Health

Partners, Inc., No. 2:15-CV-209-WOB, 2016 U.S. Dist. LEXIS , at *17-18 (E.D. Ky. Apr. 6,

2016) (dismissing ADA claim brought to challenge medical treatment received by prisoner);

VanDaalen v. Travis, No. CV 12-642-PHX-RCB (ECV), 2012 U.S. Dist. LEXIS 111066, at *13

(D. Ariz. Aug. 8, 2012) (“Plaintiff appears to be raising claims under the ADA and RA regarding

his medical care. . . . He cannot do so.”); Hardy v. Diaz, No. 9:08-CV-1352 (GLS/ATB), 2010

U.S. Dist. LEXIS 39295, at *31 (N.D.N.Y. Mar. 30, 2010) (“Plaintiff in this case is only

challenging the medical treatment of his underlying medical condition. Therefore, he cannot

proceed under either the ADA or the RA.”).

       Plaintiff alleges that Defendants failed to ensure that she was properly treated for her

medical condition(s)/disability, and not that they excluded her from an RCC program or service

because of her alleged disability. Therefore, she fails to state a claim under the ADA upon

which relief may be granted. See, e.g., London v. Evans, No. 19-559 (MN), 2019 U.S. Dist.

LEXIS 191662, at *14 (D.C. Del. Nov. 5, 2019) (stating that although the plaintiff alleged she

had a disability (i.e., gender identity disorder), her ADA claim had to be dismissed because she

did not allege that she was excluded from a prison program or service because of her disability).

                                      IV. CONCLUSION

       For the foregoing reasons, IT IS HEREBY ORDERED that Plaintiff’s official-capacity

claims against Defendants Warden Ferguson, Nurse Betsy, and Dr. Meeks, including her claims

for injunctive relief, are DISMISSED pursuant to 28 U.S.C. § 1915A for failure to state a claim

upon which relief may be granted and for seeking damages from Defendants who are immune

from such relief.




                                                 8
 Case 3:20-cv-00369-DJH Document 10 Filed 06/29/20 Page 9 of 9 PageID #: 113




        IT IS FURTHER ORDERED that Plaintiff’s ADA claim is DISMISSED pursuant to

28 U.S.C. § 1915A for failure to state a claim upon which relief may be granted.

        IT IS FURTHER ORDERED that within 30 days from the entry date of this

Memorandum Opinion and Order, Plaintiff may file an amended complaint in which she sues

Defendants Ferguson, Nurse Betsy, and/or Dr. Meeks in their individual capacities.

        The Court will conduct an initial review of the amended complaint pursuant to 28 U.S.C.

§ 1915A. Should Plaintiff fail to file an amended complaint within the allotted amount of

time, the Court will enter a Service and Scheduling Order to govern the development of the

claim it has allowed to proceed against Wellpath.

        The Clerk of Court is DIRECTED to terminate the president of Wellpath as a party to

this action and to add Wellpath as a Defendant in the docket sheet.

        The Clerk of Court is further DIRECTED to place this case number and word

“Amended” on the second page of a § 1983 complaint form and send it to Plaintiff for her use.

Date:   June 29, 2020




                                                                David J. Hale, Judge
cc: Plaintiff, pro se                                           United States
                                                                          District Court
    Defendants
    General Counsel, Justice & Public Safety Cabinet, Office of Legal Counsel
4415.011




                                                     9
